Citation Nr: 0015394	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  94-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiac disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
January 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the August 1992 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for aortic stenosis with cardiac 
arrhythmia.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current cardiac disability to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a cardiac 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the January 1944 enlistment examination, the veteran's 
heart and blood vessels were normal.  In July 1945, the 
veteran went to the military clinic with complaints of 
abdominal pain and diarrhea.  Examination revealed that his 
heart was slightly enlarged on the left with an accentuated 
aortic second sound.  The diagnosis was acute enteritis that 
did not exist prior to enlistment.  Within a week, the 
symptoms had entirely subsided, and the veteran returned to 
duty a few days later.  In August 1945, the veteran's heart 
was a normal size with no thrills or murmurs.  At the January 
1946 separation examination, the veteran's cardiovascular 
system was normal.  

In April 1947, the veteran's heart and blood vessels were 
normal, no physical defects were present, and the veteran was 
found physically qualified for service in the Naval Reserves.  

In March 1979, the veteran underwent a left heart 
catheterization.  The final diagnosis was aortic stenosis, 
borderline hemodynamically significant at rest.  

In September 1985, a private examiner stated that the veteran 
had calcific aortic stenosis of unknown etiology and evidence 
of some increased workload on his ventricle since 1979.  The 
September 1985 private examiner suspected that the veteran 
had coronary insufficiency due to coronary atherosclerosis or 
associated in some way with his calcific aortic stenosis.  
The veteran reported that he had known of a heart murmur for 
a number of years but that he served in the military and was 
never told anything about his heart at that time.  He 
reported that Dr. C. discovered his heart murmur several 
years ago.  Later in September 1985, the veteran underwent a 
right heart catheterization, a left heart catheterization, 
left ventriculography, and coronary arteriography.  The 
conclusions included severe to critical aortic stenosis and 
mild aortic regurgitation.  

In March 1987, the veteran underwent an aortic valve 
replacement, complicated by cardiac arrhythmia.  The 
discharge diagnosis was severe aortic stenosis.  In May 1988, 
the veteran underwent insertion and immediate replacement of 
a permanent pacemaker.  

The veteran's September 1992 statement alleged that his heart 
problems started on active duty.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in October 1993.  He 
testified that he saw Dr. C. or Dr. M. within 1 year of 
discharge from service and that he was told that his blood 
circulation was not good.  He saw another doctor in the 
1950s.  All three doctors had died, and the veteran could not 
locate their medical records.  

In the February 1995 hospitalization note, a private examiner 
opined that the veteran's decompensated congestive heart 
failure probably was a consequence of diabetic cardiomyopathy 
or an inadequate diuretic therapy.  Later in February 1995, 
the veteran had an irregular heart rate.  

The representative's December 1995 statement alleged that the 
veteran received treatment for his heart condition following 
separation from the military in 1946.  The representative 
reiterated that efforts to obtain medical records from the 
private physicians had not been fruitful.  

The January 1996 private examiner opined that the veteran's 
dyspnea and chest pain were of unknown etiology, probably 
secondary to cardiac decompensation with the veteran's 
extensive cardiac problems.  

Additional private medical records included diagnoses of 
angina pectoris in September 1985 and January 1996; aortic 
calcification in August 1983; aortic valve disease in 
September 1985 and February 1992; atrial fibrillation in 
April 1988, May 1988, July 1988, and February 1992; calcific 
aortic stenosis in September 1985 and April 1988; cardiac 
decompensation in January 1996; cardiomyopathy in January 
1996; congestive heart failure in August 1992, January 1996 
and March 1996; ischemic heart disease in August 1983, March 
1985, and July 1989; organic heart disease in May 1989 and 
March 1990; tachycardia in June 1988; and ventricular 
hypertrophy in August 1983 and September 1985.  A December 
1993 VA chest 
x-ray demonstrated findings consistent with congestive heart 
failure.  


Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


Analysis

The claim of entitlement to service connection for a cardiac 
disability is not well grounded.  

The medical evidence included a current diagnosis of a 
cardiac disability because the diagnoses since 1990 included 
angina pectoris, aortic valve disease, atrial fibrillation, 
cardiomyopathy, congestive heart failure, irregular heart 
rate, and organic heart disease.  

For the limited purpose of determining well groundedness, the 
medical evidence documented a heart disorder in service.  The 
July 1945 treatment report revealed that the veteran's heart 
was slightly enlarged on the left with an accentuated aortic 
second sound.  

The claim was not well grounded because the medical evidence 
did not include a nexus opinion that related a current 
diagnosis of a cardiac disability to the July 1945 treatment 
or to any in-service event.  Instead, the September 1985 
examiner stated that etiology was unknown for the veteran's 
diagnosis of calcific aortic stenosis, and the January 1996 
examiner stated that etiology was unknown for the veteran's 
diagnosis of dyspnea and chest pain.  Although the veteran 
contended that his heart problems started in service, as a 
lay person, he was not competent to diagnose the cause of his 
current cardiac disability.  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Although the veteran alleged that he was treated for a heart 
problem in 1946, within one year of separation from active 
service, he testified that the doctors had died and that 
their medical records were unavailable.  In any event, the 
veteran's heart and blood vessels were normal in April 1947, 
and the first post-service cardiac treatment appeared in the 
record in March 1979, over 30 years after service.  
Accordingly, the claim of entitlement to service connection 
for a cardiac disability is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

The claim of entitlement to service connection for a cardiac 
disability is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

